449 F.2d 1289
Mrs. Delta MELANCON, Plaintiff-Appellant,v.RMK-BRJ, a Joint Venture, et al., Defendants-Appellees.
No. 71-1560 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 2, 1971.
Rehearing Denied September 15, 1971.

Appeal from United States District Court, Western District of Louisiana; Edwin F. Hunter, Jr., District Judge.
Thomas M. Bergstedt, Scofield & Bergstedt, Lake Charles, La., for plaintiff-appellant.
Donald E. Walter, U. S. Atty., Shreveport, La., William E. Gwatkin, III, Admiralty & Shipping Section, Alan S. Rosenthal, Patricia S. Baptiste, Dept. of Justice, Washington, D. C., L. Patrick Gray, III, Asst. Atty. Gen., for defendants-appellees.
Before COLEMAN, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 The decision of the lower court is reported as Melancon v. RMK-BRJ, a joint venture et al., W.D.La.1971, 329 F. Supp. 981


2
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966